DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62789191 filed 1/7/2019.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Clams 19 and 20: digital beamforming subsystem to determine…
Clams 19: elevation determination subsystem to determine…
Clams 19: return value subsystem to determine…
Clams 19: motion detection subsystem to detect…
Clams 19: communication subsystem to report…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 19- 20 are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation (digital beamforming subsystem, elevation determination subsystem, return value subsystem, motion detection subsystem, and communication subsystem):
¶[0115-0115] and Figure 9 of the published specification provides an process that accomplishes the claimed function associated with the claimed digital beamforming subsystem and ¶[0114] discloses processing via a processor, ASIC, FPGA, or the like on 
¶[0066-72] of the published specification describes process that accomplishes the claimed function associated with elevation determination subsystem and Figure 4 shows the block of detection subsystem. Therefore there is sufficient structure for the elevation determination subsystem.
¶[0035-37], ¶[0049-50] of the published specification provides an algorithm that accomplishes the claimed function associated with return value subsystem and ¶[0054-54] discloses the processor on which the algorithm is processed. Therefore there is sufficient structure for the return value subsystem.
¶[0073-77] of the published specification provides describes process that  accomplishes the claimed function associated with motion detection subsystem and Figure 4B illustrates another block diagram of a specific embodiment of a system 421 to detect motion on a sloped surface. Therefore there is sufficient structure for the motion detection subsystem.
¶[0077] of the published specification provides description to accomplishes the claimed function associated with communication subsystem. Therefore there is sufficient structure for the communication subsystem.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the term "computer-readable medium" as used herein, can refer to non-statutory subject matter since the medium is not adequately defined by the specification.  The question becomes whether non-statutory embodiments would be fairly conveyed to one of ordinary skill given the terminology utilized.  In this instance, because the specification fails to limit expressly the term “computer-readable medium” to exclude signals, carrier waves, etc., the term encompasses transitory propagating signals.  Therefore, it would appear to be reasonable to interpret medium for “carrying” as fairly conveying signals and other forms of propagation or transmission media to one of ordinary skill (See Ex parte Mewherter).  To overcome this rejection, the examiner suggests amending claim 14 to recite “a non-transitory computer-readable medium”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the target slope” in lines 8, 10, 11 and 12 of claim 18.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the examiner interprets “the target slope” as “the target mountainside.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2), and further in view of Sentelle et al. (US 2015/0301167 A1).
Regarding Claim 1, Lombardini (‘929) discloses “a system (page 10 lines 27-37: radar system), comprising: 
at least one transmit antenna to transmit  radio chirps (page 23 lines 5- 11: multi antenna type with communication of transmitter…for each pass; page 24 lines 33-page 25 line 2: multichannel of multi antenna type... using radar pulses or in general radio signals transmitted) to a target slope (page 2 lines 23-27: monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes; page 10 lines 11-18: provide a method for extracting, from interferometric multi-pass multi baseline radar data…of multiple scatters in regions at risk affected by layover, such as high slope landslide areas, volcanic and/or vegetated areas with high salience/subsidence, infrastructures (for example dams, bridges, oil and pipelines));
(page 9 lines 27-37: radar system having at least one receiving channel, and each radar image being formed through said or each receiving channel for each pass; page 23 line 5-11: radar with receiving channel…multi antenna; Figure 4: step 23: two dimensional separation of multiple components of radio echo; page 9 line 38 – page 10 line 21: a multidimensional separation step, in particular two-dimensional, of focalized multiple radio echo components…said focalized multiple radio echo components originating from said distributed and/or multiple layover scatterers in said or each cell;  page 1 lines 17-27: monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes); and 
a detection subsystem to: determine an azimuth of each reflected chirp (page 13 lines 20-22: location of said multiple baselines with respect to said range azimuth resolution cell; an extraction step of the number of multiple reflections by said eigenvalue based methods, and use of a so-called single look for keeping a full capacity of resolution in range azimuth; page 24 lines 15: Figure 2: shows a perspective view of a single generic cell in range azimuth resolution of the radar imaging system, the relative focalized radio echo being acquired by one or more receiving channels for each of more consecutive phases1); 
determine an elevation of each reflected chirp based on topographical slope information of the target slope (page 51 lines 29 – page 52 line 2: can attain for an actual range azimuth resolution cell, multiple parameters of height and/or displacement velocity and/or radio reflectivity, and/or of the number of multiple layover reflections 27…of a robust topographic reflectivity profile in height 28, and/or of a topographical temporal coherence profile in height of volumetric scatterers or of temporal coherence multiple parameters of multiple layover scatterers 31, and/or of topographical displacement velocity profile in height 21; page 9 lines 19-26: digital maps of the height (so called Digital Elevation Models or DEM) of volumetric or multiple scatterers…extracting multiple height and radio reflectivity parameters of the latter; page 1 lines 17-27: monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes)2; 
determine a return value of each reflected chirp (page 19 lines 1-3: said reflectivity can be given also in an equivalent scale such as amplitude, intensity; page 45 lines 31-38: the reflectivity, height, displacement velocity, and kinematic parameters (and/or parameters defining temporal evolution) can be expressed also in equivalent scales, such as amplitude or intensity or so-called radar equivalent section that can be normalized with respect to the components of the scatterers3)4; 
generate sequential return value representations of the target slope based on reflected chirps from multiple locations on the target slope (page 9 lines 11-18: extracting from multi-pass multi baseline imaging radar data, multiple parameters of displacement velocity and/or other kinematical characterizations and/or parameters of temporal evolution of height, and of radio reflectivity, of multiple scatterers in regions at risk affected by layover, such as high slope landslide areas, volcanic and/or vegetated areas with high salience/subsidence; page 6 lines 6-24: extract maps of temporal coherence of the radar echoes between successive acquisitions); 
detect a motion event on the target slope based on variations in at least one of the return value representations (page 19 lines 34 – 37: extracting displacement velocity measurements of various volumetric scatterers, or preparing a profile of displacement velocity vs height; page 5 lines 10-21: providing maps of displacements and deformations of a surface, such as sliding glaciers, premonitory signs of landslides, effects of earthquakes…precision available on measuring the deformation, along the direction of slant range; Figure 4: step 32 – displacement velocity profile of volumetric scatterers vs height; page 5 lines 22-30: the phase between the complex valued pixels is determined by slight variations of the slant range… sense the mean displacement velocity of the deformation occurred between acquisitions, or the temporal history of the deformation).”
Lombardini (‘929) describes that relative geometry is determined by the geometric configuration and by the location of said multiple baselines with respect to said range azimuth resolution cell and by the height of the scatterers. However, Lombardini (‘929) does not explicitly disclose:
that at least one transmit antenna to “sequentially transmit  radio frequency (RF) chirps.”
that receive reflections of transmitted RF chirps “as reflected chirps from locations definable in terms of azimuth and elevation on a two-dimensional projection of the target.”
report the detected motion event.
Sentelle et al. (‘167) relates to radar sensors to locate targets/objects (paragraphs 3-4). Sentelle et al. (‘167) teaches that at least one transmit antenna to “sequentially transmit radio frequency (RF) chirps (paragraph 88: antennas 155 for transmitting a stepped-frequency radio frequency signal (an “RF signal”) to detect moving entities; paragraph 107: various implementations utilize a stepped-frequency pulse5),”
receive reflections of transmitted RF chirps “as reflected chirps from locations definable in terms of azimuth and elevation on a two-dimensional projection of the target (paragraph 107: use multiple antennas for detection to enable more specific determination as to the location of an object (or entity)…using multiple antennas spaced at known distances and positioned to receive signals in a similar direction can enable a more accurate two or three dimensional identification of an entity…processing the measurements from two or more antennas, separated in a horizontal direction may be conducted to provide an estimate of azimuth angle-of-arrival…elevation angle-of-arrival estimation may be provided by processing measurements from two or more antennas that are separated in a vertical direction; paragraph 131: determine the azimuth angle-of-arrival of the reflected portions of the signal…determine the elevation angle-of-arrival…uses azimuth and elevation interferometry of the data to determine the physical location of the moving object 540A in two or three spatial dimensions),” and
“report the detected motion event (paragraph 137:  results of the processing can be communicated from the first device to each of the other devices, enabling the user of each device to perceive the results; paragraphs 41-43: Figures 6A-6B and 7: motion detection with scanning device; paragraph 62: Figure 15D: process to predict motion of a moving object; paragraph 72: Figure 25: detecting motion of a detected object; paragraph 241: the mover processing module 1730 processes data to detect moving targets…those targets that move among multiple spatial locations within a monitored space over a period of time).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929) with the teaching of Sentelle et al. (‘167) for enhancing radar detection of the target (Sentelle et al. (‘167) – paragraph 80). In addition, both of the prior art references, (Lombardini (‘929) and Sentelle et al. (‘167)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting multiple chirps, determining presence of the target in multiple dimensions, processes data to detect moving targets that move among multiple spatial locations within a monitored space6.  
Regarding claim 2, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) does not 
Sentelle et al. (‘167) relates to radar sensors to locate targets/objects (paragraphs 3-4). Sentelle et al. (‘167) teaches “the detection subsystem determines the azimuth of each reflected chirp based on relative positions of the receive antennas and at least one of (i) differences in timing at which different receive antennas detect the reflected chirp and (ii) differences in phase angles at which different receive antennas receive the reflected chirp (paragraph 131: the device 502A uses the phase differences between reflected portions of the signal as received by the first and second receiving antennas 510A and 520A and the known physical locations of the first and second receiving antennas 510A and 520A (e.g., in this implementation, separated horizontally) to determine the azimuth angle-of-arrival of the reflected portions of the signal)”7.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929) with the teaching of Sentelle et al. (‘167) for enhancing radar detection of the target (Sentelle et 8.  
Regarding claim 8, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) does not explicitly disclose “each transmit antenna comprises one of a: horn antenna, a parabolic reflector, a phased array of antennas, and a plurality of microstrip antennas operating as a phased array.”
Sentelle et al. (‘167) relates to radar sensors to locate targets/objects (paragraphs 3-4). Sentelle et al. (‘167) teaches “each transmit antenna comprises one of a: horn antenna, a parabolic reflector, a phased array of antennas, and a plurality of microstrip antennas operating as a phased array (paragraph 318: various antenna topologies could be pressed into service to provide either more miniaturized assemblies or better standoff performance (long-range operation)…horn antenna, which tend to be larger, provide excellent directivity and front/back ratio (the gain in the front compared to the gain from the rear))”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929) with the teaching of Sentelle et al. (‘167) for enhancing radar detection of the target (Sentelle et al. (‘167) – paragraph 80). In addition, both of the prior art references, (Lombardini 9.  
Examiner’s Note: Use of other types of transmit antenna claimed in the radar system is well known in the art. For example, Warnick et al. (US 2018/0011180 A1) teaches use of phased array of antennas (paragraph 36). Channabasppa et al. (US 2007/0126620 A1) teaches use of phased array antennas or micro strip antennas (paragraph 51). Polak (US 2004/0040764 A1) teaches use of micro strip antennas (paragraph 23).
Regarding Claim 10, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) further discloses “the return value comprises a power level (page 19 lines 1-3: In particular, said reflectivity can be given also in an equivalent scale such as amplitude, intensity, a so-called radar cross section; page 45 lines 31-38: the reflectivity, height, displacement velocity, and kinematic parameters (and/or parameters defining temporal evolution) can be expressed also in equivalent scales, such as amplitude or intensity; page 65 lines 32-37: reflectivity or return value can be amplitude, intensity)”.  
Regarding Claim 11, which is dependent on claim 10, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 10. Lombardini (‘929) describes that according to a threshold test of the calculated reflectivity, said order nR hypothesized at nR which is hypothesized decreased of 1 (page 43 lines 4-7); step of extracting the number of multiple scatterers is obtained by a threshold test on said multiple reflectivity parameters (page 20 lines 10-14). However, Lombardini (‘929) does not explicitly disclose “the variations in the at least one return value representation indicative of the motion event comprise power levels of a plurality of reflected chirps exceeding a baseline power level by a threshold amount”.  
Sentelle et al. (‘167) relates to radar sensors to locate targets/objects (paragraphs 3-4). Sentelle et al. (‘167) teaches “the variations in the at least one return value representation indicative of the motion event comprise power levels of a plurality of reflected chirps exceeding a baseline power level by a threshold amount  (paragraph 163: Fig. 9A: in subtle movement processing (975A), the output of the Doppler processor (950A) is sent to a Doppler CFAR processor (980A)…the Doppler CFAR processor (980A) may be applied across the Doppler processor (950A) output to identify portions of the spectrum that are significantly above the noise floor… values selected by the Doppler CFAR processor (980A) may be input to the spectrum variance estimator (985A) where the power-weighted second-moment of the spectrum is determined…if the calculated spectrum variance is within limits typical of movement, the output generator (965A) may declare detection of subtle movement)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929) with the 10.  
Regarding Claim 12, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) further discloses “the return value comprises a phase shift value (claim 7: each of said complex nominal values can be defined in amplitude and phase, and in particular said amplitude being unitary, said phase being obtained by evaluating changes of radio echo phase shift in its path from said point-like scatterer towards a corresponding receiving channel with respect to a radio echo phase shift in its path between the same scatterer and a predetermined reference receiving channel of a predetermined reference pass, each of said phase shifts being obtained by evaluating length of said path accounting for its variation with respect to said reference pass and for wavelength)”.  
Regarding Claim 15, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) does not explicitly disclose “the signal generator comprises a radio frequency mixer to mix an oscillating frequency signal and a transmission signal to generate the RF chirps”.  
 “the signal generator comprises a radio frequency mixer to mix an oscillating frequency signal and a transmission signal to generate the RF chirps (paragraph 99: the signal generator 310 generates a signal to be transmitted by the one or more transmit antennas…the signal generator 310 may include a phase lock loop synchronized by an oscillator...the signal generated by the signal generator 310 may be input to a mixer 350 and to a signal control 320; paragraph 88: antennas 155 for transmitting a stepped-frequency radio frequency (RF) signal)”.  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929) with the teaching of Sentelle et al. (‘167) for enhancing radar detection of the target (Sentelle et al. (‘167) – paragraph 80). In addition, both of the prior art references, (Lombardini (‘929) and Sentelle et al. (‘167)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting multiple chirps, determining presence of the target in multiple dimensions, processes data to detect moving targets that move among multiple spatial locations within a monitored space11.  

Claims 3, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Yamano et al. (US 2010/0019950 A1).
Regarding Claim 3, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the detection subsystem comprises a digital beamforming subsystem to determine the azimuth of reflected chirps.”
Yamano et al. (‘950) relates to radar system (paragraph 1). Yamano et al. (‘950) teaches “the detection subsystem comprises a digital beamforming subsystem to determine the azimuth of reflected chirps (paragraph 6: a time difference is caused between channels of received data, which time difference is determined by an azimuth 
    PNG
    media_image1.png
    14
    13
    media_image1.png
    Greyscale
 between a target and each antenna, an arranged position of each antenna, and frequency of a reception signal. Based on this time difference (or phase difference), an azimuth for the target can be detected. For example, digital beam forming (DBF) is known as a means for realizing such a technique. In the DBF, an azimuth is detected by digitizing a received data using an AD converter, and then correlating each channel with a vector data; paragraphs 34-35: digital beam forming provided to obtain azimuth information).”12
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Yamano et al. (‘950) for improving radar detection by  interference removal (Yamano et al. (‘950) – paragraph 34). In addition, all of the prior 13.  
Regarding Claim 16, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929)/Sentelle et al. (‘167) discloses transmitting and receiving RF chirps (Lombardini (‘929) - page 24 lines 33-page 25 line 2; Sentelle et al. (‘167) - paragraph 88). Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the detection subsystem comprises a plurality of receive mixers to mix each transmitted RF chirp with reflected chirps received by each of the receive antennas to generate difference signals.”
Yamano et al. (‘950) relates to radar system (paragraph 1). Yamano et al. (‘950) teaches “the detection subsystem comprises a plurality of receive mixers to mix each transmitted radio signal with reflected radio signal received by each of the receive antennas to generate difference signals (paragraph 19: a mixer for obtaining a beat signal by mixing a reception signal received by each of the antenna elements with the transmission signal; paragraph 23: it is also advantageous that the channel is provided in plural number, and a plurality of reception antennas are provided, each reception antenna consisting of antenna elements corresponding to the plurality of channels; the mixer is provided in plural number in order to obtain a beat signal for each of the antenna elements by mixing a reception signal received by each of the antenna elements with the transmission signal; paragraph 17: radio wave, mixing, beat signal).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Yamano et al. (‘950) for improving radar detection by  interference removal (Yamano et al. (‘950) – paragraph 34). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et al. (‘167 and Yamano et al. (‘950))) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar signal processing, utilizing multiple channels to transmit and receive radar signals and target azimuth detection 14.  
Regarding independent Claim 19, Lombardini (‘929) discloses “an avalanche detection system (page 10 lines 27-37: radar system; page 1, lines 33-37: technique for processing imaging radar signals, so-called "SAR Interferometry", is used in radar remote sensing, for extracting maps for topographic analysis and for urban areas, monitoring the use of the land, defining sites for base radio stations for telephony and wireless networks, geophysics and ore exploration, hydrology, glaciology, sensing avalanches), comprising:
a transmit antenna to transmit  radio chirps (page 23 lines 5- 11: multi antenna type with communication of transmitter…for each pass; page 24 lines 33-page 25 line 2: multichannel of multi antenna type... using radar pulses or in general radio signals transmitted) to a sloped target region (page 2 lines 23-27:monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes; page 10 lines 11-18: provide a method for extracting, from interferometric multi-pass multi baseline radar data…of multiple scatters in regions at risk affected by layover, such as high slope landslide areas, volcanic and/or vegetated areas with high salience/subsidence, infrastructures (for example dams, bridges, oil and pipelines));
receive antennas relative to the target region to receive reflections of transmitted chirps as reflected chirps from locations on the target region (page 9 lines 27-37: radar system having at least one receiving channel., and each radar image being formed through said or each receiving channel for each pass; page 23 line 5-11: radar with receiving channel…multi antenna; Figure 4: step 23: two dimensional separation of multiple components of radio echo; page 9 line 38 – page 10 line 21: a multidimensional separation step, in particular two-dimensional, of focalized multiple radio echo components…said focalized multiple radio echo components originating from said distributed and/or multiple layover scatterers in said or each cell;  page 1 lines 17-27: monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes); and 
15a subsystem to determine an azimuth of each reflected chirp  (page 13 lines 20-22: location of said multiple baselines with respect to said range azimuth resolution cell; an extraction step of the number of multiple reflections by said eigenvalue based methods, and use of a so-called single look for keeping a full capacity of resolution in range azimuth; page 24 lines 15: Figure 2: shows a perspective view of a single generic cell in range azimuth resolution of the radar imaging system, the relative focalized radio echo being acquired by one or more receiving channels for each of more consecutive phases); 16
an elevation determination subsystem  to determine an elevation of each reflected chirp based at least in part the slope of the target region (page 51 lines 29 – page 52 line 2: can attain for an actual range azimuth resolution cell, multiple parameters of height and/or displacement velocity and/or radio reflectivity, and/or of the number of multiple layover reflections 27…of a robust tomographic reflectivity profile in height 28, and/or of a topographical temporal coherence profile in height of volumetric scatterers or of temporal coherence multiple parameters of multiple layover scatterers 31, and/or of topographical displacement velocity profile in height 21; page 9 liens 19-26: forming digital maps of the height (so called Digital Elevation Models or DEM) of volumetric or multiple scatterers , or extracting multiple height and radio reflectivity parameters of the latter); 
a return value subsystem to determine a return value associated with each reflected chirp (page 19 lines 1-3: said reflectivity can be given also in an equivalent scale such as amplitude, intensity, a so-called radar cross section; page 45 lines 31-38: The reflectivity, height, displacement velocity, and kinematic parameters (and/or parameters defining temporal evolution) can be expressed also in equivalent scales, such as amplitude or intensity or so-called radar equivalent section that can be normalized with respect to the components of the scatterers17) 18, and 
generate sequential return value representations of the target region based on reflected chirps from multiple locations on the target region (page 9 lines 11-18: extracting from multi-pass multi baseline imaging radar data, multiple parameters of displacement velocity and/or other kinematical characterizations and/or parameters of temporal evolution of height, and of radio reflectivity, of multiple scatterers in regions at risk affected by layover, such as high slope landslide areas, volcanic and/or vegetated areas with high salience/subsidence; page 6 lines 6-24: extract maps of temporal coherence of the radar echoes between successive acquisitions); 
a motion detection subsystem to detect a motion event corresponding to an avalanche on the target region based on analysis of at least some of the sequential return value representations (page 19 lines 34 – 37: extracting displacement velocity measurements of various volumetric scatterers, or preparing a profile of displacement velocity vs height; page 5 lines 10-21: providing maps of displacements and deformations of a surface, such as sliding glaciers, premonitory signs of landslides, effects of earthquakes…precision available on measuring the deformation, along the direction of slant range; Figure 4: step 32 – displacement velocity profile of volumetric scatterers vs height; page 5 lines 22-30: the phase between the complex valued pixels is determined by slight variations of the slant range… sense the mean displacement velocity of the deformation occurred between acquisitions, or the temporal history of the deformation).”
Lombardini (‘929) further describes that relative geometry is determined by the geometric configuration and by the location of said multiple baselines with respect to said range azimuth resolution cell and by the height of the scatterer. However, Lombardini (‘929) does not explicitly disclose:
that a transmit antenna to “sequentially transmit  radio frequency (RF) chirps.”
“an array of receive antennas at a fixed orientation relative to the target region” to
receive reflections of transmitted “RF chirps from locations defined in terms of azimuth and elevation on the target region”.
III. “a communication subsystem to report the detected motion event corresponding to an avalanche”.  
The subsystem is “a digital beamforming subsystem”.
Sentelle et al. (‘167) relates to radar sensors to locate targets/objects (paragraphs 3-4). Sentelle et al. (‘167) teaches that a transmit antenna to “sequentially transmit radio frequency (RF) chirps (paragraph 88: antennas 155 for transmitting a stepped-frequency radio frequency signal (an “RF signal”) to detect moving entities; paragraph 107: various implementations utilize a stepped-frequency pulse19),”
“an array of receive antennas at a fixed orientation relative to the target region (paragraph 318: nearly polarized antennas include log periodic dipole arrays, which have good directivity and single-direction end-fire operation lend to high standoff performance)”, to receive reflections of “transmitted RF chirps from locations defined in terms of azimuth and elevation on the target region (paragraph 107: use multiple antennas for detection to enable more specific determination as to the location of an object (or entity). Using multiple antennas spaced at known distances and positioned to receive signals in a similar direction can enable a more accurate two or three dimensional identification of an entity…processing the measurements from two or more antennas, separated in a horizontal direction may be conducted to provide an estimate of azimuth angle-of-arrival… elevation angle-of-arrival estimation may be provided by processing measurements from two or more antennas that are separated in a vertical direction; paragraph 131: determine the azimuth angle-of-arrival of the reflected portions of the signal… determine the elevation angle-of-arrival…uses azimuth and elevation interferometry of the data to determine the physical location of the moving object 540A in two or three spatial dimensions),” and
“a communication subsystem to report the detected motion event corresponding to an avalanche (paragraph 137:  results of the processing can be communicated from the first device to each of the other devices, enabling the user of each device to perceive the results; paragraphs 41-43: Figures 6A-6B and 7: motion detection with scanning device; paragraph 62: Figure 15D: process to predict motion of a moving object; paragraph 72: Figure 25: detecting motion of a detected object; paragraph 241: the mover processing module 1730 processes data to detect moving targets (those targets that move among multiple spatial locations within a monitored space over a period of time.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929) with the teaching of Sentelle et al. (‘167) for enhancing radar detection of the target (Sentelle et al. (‘167) – paragraph 80). In addition, both of the prior art references, (Lombardini (‘929) and Sentelle et al. (‘167)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting multiple chirps, determining presence of the target in multiple dimensions, processes data to detect moving targets that move among multiple spatial locations within a monitored space20.  
Yamano et al. (‘950) relates to radar system (paragraph 1). Yamano et al. (‘950) teaches that the subsystem is “a digital beamforming subsystem (paragraph 6: in the DBF, an azimuth is detected by digitizing a received data using an AD converter, and then correlating each channel with a vector data; paragraphs 34-35: digital beam forming provided to obtain azimuth information).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Yamano et al. (‘950) for improving radar detection by  interference removal (Yamano et al. (‘950) – paragraph 34). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et al. (‘167 and Yamano et al. (‘950))) teach features that are directed to analogous art and they are directed to the same field of 21.  
Examiner’s Note: Using digital beam forming to determine azimuth is well known to one skilled in the art. For example, Forstner et al. (US 2013/0088484 A1) describes that The phase mono pulse azimuth detection method utilizes two or more receiving antennas to determine the angular position of an object by calculating the phase different between signals received at each antenna. To distinguish between objects that are at a same distance, but at different angular positions relative to the radar system, digital beam forming (DBF) may be used to generate a radar signal that extends over a small angle (paragraph 2).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Millikin et al. (US 2004/0233098 A1).
Regarding Claim 4, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) describes that according to the configuration of the acquisition, the preexisting topographic data could be needed, for compensating the topographical phase configuration and for extracting the displacement components, or it can be possible to obtain at the same time from the interferograms, if more than two, both the map of the displacement and the DEM (digital elevation model) (page 5 lines 31-38). Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the detection subsystem is configured to determine 
Millikin et al. (‘098) relates to object tracking via radar (paragraph 2). Millikin et al. (‘098)) teaches “the detection subsystem is configured to determine the elevation of each reflected chirp based on at least (i) a time-of-flight of each reflected chirp, (ii) the determined azimuth of each reflected chirp, and (iii) stored topographical information of the target slope (claim 4: determining an elevation sighting error by subtracting a measurement of elevation of the target based on said model data from a measurement of the azimuth based on said actual target flight path data (paragraph 49: The separate altitude determination mechanism 222 includes an elevation determination mechanism 230 and a horizontal displacement determination mechanism 228…the elevation determination mechanism 230 determines an estimated elevation for a given measured point from the set based on various characteristics of the radar pulses transmitted and received at the radar antenna 220 such as the range R, the number of azimuth bins into which the radar receiver 206 area has been divided, the number of bins covered by each pulse and the azimuth distance covered by each pulse; paragraph 4: obtaining path information for the object from said position information based on a curvature of said path information)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Millikin et al. (‘098) for more reliable target tracking using 22.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Ammar et al. (US 5,831,570).
Regarding Claim 6, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “a signal generator to generate the RF chirps.”
Ammar et al. (‘570) relates to radar detection (column 1 lines 13-15). Yamano et al. (‘950) teaches “a signal generator to generate the RF chirps (column 26 lines 2-30: Figure 24: timing generator 310 generates the frequencies and synchronization signals used by the radar system which determines when transmitter 340 fires…the differential signals to exciter 320 control the phase modulator pulse repetition interval phase, enable a wide transmit drive gate, enable a narrow transmit drive gate, and enable a calibration signal switch…timing generator 310 outputs a differential signal to transmitter 340 to control the transmit pulse; column 13 lines 15-20: radio frequency).”
23.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Wehner (US 4,527,161).
Regarding Claim 7, which is dependent independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) describes that the reflectivity, height, displacement velocity, and kinematic parameters (and/or parameters defining temporal evolution) can be expressed also in equivalent scales, such as amplitude or intensity or so-called radar equivalent section that can be normalized with respect to the components of the scatterers, normal or vertical height, displacement velocity and kinematic parameters relative to displacements according to radial or vertical directions or in horizontal direction, respectively, and the distribution can be displayed in various equivalent graphic forms (page 45 lines 31-38). However, Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the representations 
Wehner (US ‘161) relates to radar target identification and image generation in angle and range tracking mode (column 1 lines 43-55). Wehner (US ‘161) teaches “the representations of the target slope are generated as imaging representations in at least one of a range domain and an azimuth domain (Column 2 lines 20-33:  single bursts of n frequencies are processed to form either 1D profiles or 3D images…stepped frequency sum-channel signals... each burst of n echo signals from the three channels is then Fourier transformed into range profiles…sum signals into slant-range profiles…ready to be displayed; column 4 lines 3-52: 3D display format is illustrated in FIG. 5…the cross-range position of a resolved scatterer in each salnt-range bin is plotted, as indicated, from its measured azimuth and elevation cross-range position...the 3D image can be displayed isometrically on a conventional 2D display by conventional processing techniques).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Wehner (US ‘161) for facilitating in radar target tracking by using efficient image display (Wehner (US ‘161) – column 2 lines 51-59). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et al. (‘167 and Wehner (US ‘161)))) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar to detect and resolve target and radar signal 24.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Polak (US 2004/0040764 A1).
Regarding Claim 9, which is dependent independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the plurality of receive antennas comprises a plurality of microstrip antennas.”
Polak (‘764) relates to radar system using Radio frequency signals using succession of pulses for determining object/target (paragraph 18). Polak (‘764) teaches “the plurality of receive antennas comprises a plurality of microstrip antennas (paragraph 19: radiation elements 219 can be, patch antenna elements manufactured using micro strip technology; paragraph 23: radiation elements 225 can be designed to emit and receive EM radiation and can be, patch antenna elements manufactured using micro strip technology)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Polak (‘764) for more efficient radar system by allowing radiation elements  to cover field of view without mechanical rotation (Polak (‘764) – paragraph 23). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et 25.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Antonik et al. (US 2012/0146846).
Regarding Claim 13, which is dependent on claim 12, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 12. Lombardini (‘929) describes that the step of extracting the number of multiple scatterers is obtained by a threshold test on said multiple reflectivity parameters (page 20 lines 10-14); each of said complex nominal values can be defined in amplitude and phase, and in particular said amplitude being unitary, said phase being obtained by evaluating changes of radio echo phase shift in its path from said point-like scatterer towards a corresponding receiving channel with respect to a radio echo phase shift in its path between the same scatterer and a predetermined reference receiving channel of a predetermined reference pass, each of said phase shifts being obtained by evaluating length of said path accounting for its variation with respect to said reference pass and for wavelength (claim 7). Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the variations in the at least one return value representation indicative of the motion event comprise phase shift deviations of a plurality of reflected chirps that exceed threshold values.”
 (paragraph 64: Figure 8: moving target indication processor 830 first utilizes corner turn memory 831 to arrange data, in data cube form, by radar pulses… phase compensation signal 836 corrects phase variations across waveforms due to target complexity, and is generated by sequential phase detector 837…Doppler and phase compensated signals are then input to accumulator 838, which coherently integrates signals across apertures and moving target indication filters…registration unit 839 combines returns from all combinations... Detector 850 performs threshold setting, and detection declaration… Detections 860 are output from the moving target indication processor 83026)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Antonik et al. (‘846) for having more reliable radar system for motion sensing (Antonik et al. (‘846) – paragraph 15). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et al. (‘167) and Antonik et al. (‘846)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar system using pulsed signals and radar signal processing of radar return to detect motion. 27.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Vacanti (US 2018/0259641 A1).
Regarding Claim 14, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the detection subsystem comprises at least one of: a field-programmable gate array (FPGA); an application specific integrated circuit (ASIC); and a processor and computer-readable medium with instructions stored therein that, when executed by the processor, cause the processor to determine the elevation and azimuth information.”
Vacanti (‘641) relates to radar system using pulsed signal (paragraph 3). Vacanti (‘641) teaches “the detection subsystem comprises at least one of: a field-programmable gate array (FPGA); an application specific integrated circuit (ASIC) (paragraph 69: processing circuitry may include, any one or more of a microprocessor, a controller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), a system on chip (SoC) or equivalent discrete or integrated logic circuitry. A processor may be integrated circuitry, i.e., integrated processing circuitry, and that the integrated processing circuitry may be realized as fixed hardware processing circuitry, programmable processing circuitry and/or a combination of both fixed and programmable processing circuitry; paragraph 70: Figure 4: Array controller 66 may include one or more processors, including one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), or any other equivalent integrated or discrete logic circuitry, as well as any combinations of such components. As described above, the term “processor” or “processing circuitry” may generally refer to any of the foregoing logic circuitry, alone or in combination with other logic circuitry, or any other equivalent circuitry); and 
a processor and computer-readable medium with instructions stored therein that, when executed by the processor, cause the processor to determine the elevation and azimuth information (paragraph 116: the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit. Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media, or communication media including any medium that facilitates transfer of a computer program from one place to another, e.g., according to a communication protocol. Data storage media may be any available media that can be accessed by one or more computers or one or more processors to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure; paragraph 98: digital receive electronics performs detection of azimuth and elevation)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Vacanti (‘641) for having more efficient system for radar sensing (Vacanti (‘641) – paragraph 3). In addition, all of the prior art references, 28.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1), and further in view of Shenoy et al. (US 2017/0072851 A1).
Regarding Claim 17, which is dependent on independent claim 1, Lombardini (‘929)/Sentelle et al. (‘167) discloses the system of claim 1. Lombardini (‘929) describes providing a method for extracting, from interferometric multi-pass multibaseline imaging radar data, multiple parameters of displacement velocity and/or other kinematical characterizations and/or parameters of temporal evolution, of height, and of radio reflectivity, of multiple scatterers in regions at risk affected by layover, such as high slope landslide areas, volcanic and/or vegetated areas with highsalience/subsidence, infrastructures (for example dams, bridges, oil and pipelines (Page 9 lines 1118); provide a method for processing interferometric multi-pass multibaseline imaging radar data capable of extracting new data of temporal coherence of the various components of volumetric scatterers and of multiple layover scatterers, such as forest or mountainous terrain, for example for classification puposes for making thematic maps of the terrain (page 8 line 37 – page 9 line 5). Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the detection subsystem is further configured to distinguish 
Shenoy et al. (‘851) relates object detection using radar. Shenoy et al. (‘851) teaches “the detection subsystem is further configured to distinguish between detected motion events caused by an avalanche or a landslide, detected motion events caused by lifeform movement, and detected motion events caused by changes in environmental conditions (paragraph 34: detection of the one or more stationary and/or slow-moving obstacles…the detected stationary and/or slow-moving obstacles may correspond to one or more of an animal, a tree, a landslide, and/or another stationary vehicle present on the road on which the set of vehicles are in motion…detect the obstacle and/or determine the type of the obstacle, such as the animal, tree, breakdown vehicle, slow moving life-form, slow moving vehicle, pothole, accident, or any other obstacle on the road that may cause an accident for the one or more vehicles on the road)29”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Shenoy et al. (‘851) for having more efficient detection system with target classification (Shenoy et al. (‘851) – paragraph 15). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et al. (‘167) and Shenoy et al. 30.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2), in view of Sentelle et al. (US 2015/0301167 A1), and further in view of Millikin et al. (US 2004/0233098 A1).
Regarding Claim 18, Lombardini (‘929) discloses “a method, comprising: transmitting radio chirps (page 23 lines 5- 11: multi antenna type with communication of transmitter…for each pass; page 24 lines 33-page 25 line 2: multichannel of multi antenna type... using radar pulses or in general radio signals transmitted) to a target mountainside (page 9 lines 1-5: interferometric multi-pass multi baseline imaging radar data capable of extracting new data of temporal coherence of the various components of volumetric scatterers and of multiple layover scatterers, such as forest or mountainous terrain; page 2 lines 23-27: monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes; page 10 lines 11-18: provide a method for extracting, from interferometric multi-pass multi baseline radar data…of multiple scatters in regions at risk affected by layover, such as high slope landslide areas, volcanic and/or vegetated areas with high salience/subsidence, infrastructures (for example dams, bridges, oil and pipelines));
 on the target mountainside (page 9 lines 27-37: radar system having at least one receiving channel, and each radar image being formed through said or each receiving channel for each pass; page 23 line 5-11: radar with receiving channel…multi antenna; page 9 line 38 – page 10 line 21: focalized multiple radio echo components…said focalized multiple radio echo components originating from said distributed and/or multiple layover scatterers in said or each cell 31;  page 1 lines 17-27: monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes); and 
determining an azimuth of each reflected chirp (page 13 lines 20-22: location of said multiple baselines with respect to said range azimuth resolution cell; an extraction step of the number of multiple reflections by said eigenvalue based methods, and use of a so-called single look for keeping a full capacity of resolution in range azimuth; page 24 lines 15: Figure 2: shows a perspective view of a single generic cell in range azimuth resolution of the radar imaging system, the relative focalized radio echo being acquired by one or more receiving channels for each of more consecutive phases32); 
determining a range to the locations at which the reflected chirps are received (page 12: lines 20-22: location of said multiple baselines with respect to said range azimuth resolution cell; page 24 lines 15: Figure 2: shows a perspective view of a single generic cell in range azimuth resolution of the radar imaging system, the relative focalized radio echo being acquired by one or more receiving channels for each of more consecutive phase); 
determining a return value of each reflected chirp (page 19 lines 1-3: said reflectivity can be given also in an equivalent scale such as amplitude, intensity, a so-called radar cross section; page 45 lines 31-38: The reflectivity, height, displacement velocity, and kinematic parameters (and/or parameters defining temporal evolution) can be expressed also in equivalent scales, such as amplitude or intensity or so-called radar equivalent section that can be normalized with respect to the components of the scatterers33)34; 
generating sequential return value representations of the target slope based on reflected chirps from multiple locations on the target slope (page 9 lines 11-18: extracting from multi-pass multi baseline imaging radar data, multiple parameters of displacement velocity and/or other kinematical characterizations and/or parameters of temporal evolution of height, and of radio reflectivity, of multiple scatterers in regions at risk affected by layover, such as high slope landslide areas, volcanic and/or vegetated areas with high salience/subsidence; page 6 lines 6-24: extract maps of temporal coherence of the radar echoes between successive acquisitions); 
 (page 19 lines 34 – 37: extracting displacement velocity measurements of various volumetric scatterers, or preparing a profile of displacement velocity vs height; page 5 lines 10-21: providing maps of displacements and deformations of a surface, such as sliding glaciers, premonitory signs of landslides, effects of earthquakes…precision available on measuring the deformation, along the direction of slant range; Figure 4: step 32 – displacement velocity profile of volumetric scatterers vs height; page 5 lines 22-30: the phase between the complex valued pixels is determined by slight variations of the slant range… sense the mean displacement velocity of the deformation occurred between acquisitions, or the temporal history of the deformation).”
Lombardini (‘929) further describes that relative geometry is determined by the geometric configuration and by the location of said multiple baselines with respect to said range azimuth resolution cell and by the height of the scatterer. However, Lombardini (‘929) does not explicitly disclose:
that transmitting “a sequence of radio frequency (RF) chirps.”
receiving reflections of each transmitted RF chirp “as reflected chirps from locations defined in terms of azimuth and elevation on the target.”
“communicating the detected motion event”.
Sentelle et al. (‘167) relates to radar sensors to locate targets/objects (paragraphs 3-4). Sentelle et al. (‘167) teaches that transmitting “a sequence of radio frequency (RF) chirp (paragraph 88: antennas 155 for transmitting a stepped-frequency radio frequency signal (an “RF signal”) to detect moving entities; paragraph 107: various implementations utilize a stepped-frequency pulse35),”
receiving reflections of each transmitted RF chirp “as reflected chirps from locations defined in terms of azimuth and elevation on the target (paragraph 107: use multiple antennas for detection to enable more specific determination as to the location of an object (or entity). Using multiple antennas spaced at known distances and positioned to receive signals in a similar direction can enable a more accurate two or three dimensional identification of an entity…processing the measurements from two or more antennas, separated in a horizontal direction may be conducted to provide an estimate of azimuth angle-of-arrival…elevation angle-of-arrival estimation may be provided by processing measurements from two or more antennas that are separated in a vertical direction; paragraph 131: determine the azimuth angle-of-arrival of the reflected portions of the signal… determine the elevation angle-of-arrival…uses azimuth and elevation interferometry of the data to determine the physical location of the moving object 540A in two or three spatial dimensions36),” and
“communicating the detected motion event (paragraph 137:  results of the processing can be communicated from the first device to each of the other devices, enabling the user of each device to perceive the results; (paragraphs 41-43: Figures 6A-6B and 7: motion detection with scanning device; paragraph 62: Figure 15D: process to predict motion of a moving object; paragraph 72: Figure 25: detecting motion of a detected object; paragraph 241: the mover processing module 1730 processes data to detect moving targets (those targets that move among multiple spatial locations within a monitored space over a period of time).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Lombardini (‘929) with the teaching of Sentelle et al. (‘167) for enhancing radar detection of the target (Sentelle et al. (‘167) – paragraph 80). In addition, both of the prior art references, (Lombardini (‘929) and Sentelle et al. (‘167)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting multiple chirps, determining presence of the target in multiple dimensions, processes data to detect moving targets that move among multiple spatial locations within a monitored space37. 
Lombardini (‘929) describes attaining for an actual range azimuth resolution cell, multiple parameters of height and/or radio reflectivity, and/or of the number of multiple layover reflections 27…of a robust topographic reflectivity profile in height 28, and/or of a topographical temporal coherence profile in height of volumetric scatterers or of temporal coherence multiple parameters of multiple layover scatterers 31(page 51 lines 29 – page 52 line 2); digital maps of the height (so called Digital Elevation Models or DEM) of volumetric or multiple scatterers…extracting multiple height and radio reflectivity parameters 9 page 9 lines 19-26); monitoring deformation and displacements in complex areas such as glacier sliding, landslide displacement in areas with high grade slopes (page 1 lines 17-27). However, Lombardini (‘929)/Sentelle et al. (‘167) 
Millikin et al. (‘098) relates to object tracking via radar (paragraph 2). Millikin et al. (‘098)) teaches “determining an elevation of each reflected chirp based at least in part on topographical information of the target slope and the determined range (paragraph 49: the separate altitude determination mechanism 222 includes an elevation determination mechanism 230 and a horizontal displacement determination mechanism 228…the elevation determination mechanism 230 determines an estimated elevation for a given measured point from the set based on various characteristics of the radar pulses transmitted and received at the radar antenna 220 such as the range R, the number of azimuth bins into which the radar receiver 206 area has been divided, the number of bins covered by each pulse and the azimuth distance covered by each pulse; paragraph 4: obtaining path information for the object from said position information based on a curvature of said path information)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Millikin et al. (‘098) for more reliable target tracking using radar data (Millikin et al. (‘098) – paragraph 4). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et al. (‘167 and Yamano et al. (‘950))) teach features that are directed to analogous art and they are directed to the same field of endeavor, such 38.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardini (WO 2008/125929 A2)/Sentelle et al. (US 2015/0301167 A1)/Yamano et al. (US 2010/0019950 A1), and further in view of Millikin et al. (US 2004/0233098 A1).
Regarding Claim 20, which is dependent on independent claim 19, Lombardini (‘929)/Sentelle et al. (‘167)/Yamano et al. (‘950) discloses the avalanche detection system of claim 19. Lombardini (‘929) describes that according to the configuration of the acquisition, the preexisting topographic data could be needed, for compensating the topographical phase configuration and for extracting the displacement components, or it can be possible to obtain at the same time from the interferograms, if more than two, both the map of the displacement and the DEM (digital elevation model) (page 5 lines 31-38). Lombardini (‘929)/Sentelle et al. (‘167) does not explicitly disclose “the elevation determination subsystem is configured to determine the elevation of each reflected chirp based on at least the determined azimuth of each reflected chirp and stored topographical information of the target slope.” 
Millikin et al. (‘098) relates to object tracking via radar (paragraph 2). Millikin et al. (‘098)) teaches “the elevation determination subsystem is configured to determine the elevation of each reflected chirp based on at least the determined azimuth of each reflected chirp and stored topographical information of the target slope (claim 4: (paragraph 49: the separate altitude determination mechanism 222 includes an elevation determination mechanism 230 and a horizontal displacement determination mechanism 228…the elevation determination mechanism 230 determines an estimated elevation for a given measured point from the set based on various characteristics of the radar pulses transmitted and received at the radar antenna 220 such as the range R, the number of azimuth bins into which the radar receiver 206 area has been divided, the number of bins covered by each pulse and the azimuth distance covered by each pulse; paragraph 4: obtaining path information for the object from said position information based on a curvature of said path information)”. 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the avalanche detection system of Lombardini (‘929)/Sentelle et al. (‘167) with the teaching of Millikin et al. (‘098) for more reliable target tracking using radar data (Millikin et al. (‘098) – paragraph 4). In addition, all of the prior art references, (Lombardini (‘929), Sentelle et al. (‘167 and Yamano et al. (‘950))) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, obtaining azimuth and elevation data for radar signal processing, using known path data for target, using pulses or chirps in transmission/reception39.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter: 
“the detection subsystem is configured to determine the elevation of each reflected chirp based on slant ranges of the reflected chirps in the frequency domain and known slopes of the target slope at the determined azimuth of each respective reflective chirp,”
The closet prior art found to be: 
Goebel et al. (US 6,362,775) describes: apparatus to determine the three-dimensional location of an airborne platform relative to a target area using two separate IFSAR antenna assemblies positioned at the airborne platform…the first antenna assembly is adapted to transmit energy downward toward a surface location directly beneath the airborne platform, while the second antenna assembly is adapted to transmit energy forward towards the target area with a squint angle in azimuth and elevation relative to the velocity vector… a single receiver coupled to the antenna assemblies receives and detects the signals corresponding to the transmitted energy as reflected by the target area and the surface location…a radar processor is coupled to the receiver and is adapted to determine the range between the airborne platform and the surface location and determine the three-dimensional height of the target area from the detected signals...the apparatus also incorporates a set of geo-located stored references for each of the antenna assemblies…the reference sets consist of three-dimensional maps of terrain heights and their associated co-registered gray scale images of both the 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kipp (US 4,435,709) describes a signal processing system, for use with an FM/CW radar range measuring system which transmits a radio frequency beam of finite angle toward a target which is at a non-normal angle to the transmitted beam and for receiving a reflected return signal; Figure 2; column 1 lines 5-8: this invention relates to a signal processing system for use with a range determining system and more particularly, to such a system for determining the range to and slope of a sloping target (column 1 lines 33-51). The reflected signal received at antenna, FIG. 2, is passed by circulator in the direction of arrow to a second input of balanced mixer. Balanced mixer in response to input signals applied thereto produces a beat frequency signal which is equal to the magnitude of the difference of the frequencies applied thereto. All components of FIG. 1 and their interconnection are of conventional design (column 2 lines 25-33). Operation of the circuits of FIGS. 1 and 3 is as follows. When it is desired to measure the range and slope to a target, VCO modulated by a signal from triangle wave generator produces a signal (waveform 18, FIG. 2) which is coupled to balanced mixer and to antenna to be transmitted thereby to target. The transmitted signal may be, 
Wright et al. (US 9,229, 102 B1) describes the device 502A uses the phase differences between reflected portions of the signal as received by the first and second receiving antennas 510A and 520A and the known physical locations of the first and second receiving antennas 510A and 520A (e.g., in this implementation, separated horizontally) to determine the azimuth angle-of-arrival of the reflected portions of the signal. Also, the device 502A processes the phase differences between reflected portions of the signal as received by the second and third receiving antennas 520A and 530A and the known physical locations of the second and third receiving antennas 520A and 530A (e.g., in this implementation, separated vertically) to determine the elevation angle-of-arrival (Column 15 , lines 13-27).
Klepsvik et al. (US 2016/0025489 A1) relates to radar positioning and tracking one or more objects (paragraph 1 and 19). Klepsvik et al. (‘489) describes a time difference is caused between channels of received data, which time difference is determined by an azimuth between a target and each antenna, an arranged position of each antenna, and frequency of a reception signal. Based on this time difference (or phase difference), an azimuth for the target can be detected. For example, digital beam forming (DBF) is known as a means for realizing such a technique. In the DBF, an azimuth is detected by digitizing a received data using an AD converter, and then correlating each channel with a vector data (paragraph 6). Calculating elevation angle to the to the object by measuring mirror angle and interpolation of illuminated photodiodes 
Bonta et al. (US 5,245,347) describes the waveform generator 105 provides either a binary phase-coded waveform, a FM chirp waveform or a CW waveform (column 4 line 58-column 5 line 30).
Channabasppa et al. (US 2007/0126620 A1) describes phased array antennas or micro strip antennas (paragraph 51).
	Breed (US 9,518,830 B1) describes the step of identifying presence of an object or condition at a specific location using at least one condition detector located on or alongside the roadway comprises identifying presence of an object or condition selected from a group consisting of an animal, an accident, a disabled vehicle, ice, construction, police radar, a landslide, pot holes, rough road, a vehicle traveling the wrong way on the roadway, smoke, low visibility, fog, snow, heavy rain and congestion (claim 12).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps. 
        2 Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps.
        3 The examiner interprets that amplitude, intensity of the reflected signal as the claimed return value.
        4 Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps
        5 The examiner interprets stepped frequency pulses as being sequential pulses, as stepped frequency pulses are sent sequentially one after another in the RF signal transmitted.
        6 This relation between both of the references highly suggests an expectation of success. 
        
        7 Determining azimuth angle from relative antenna positions and phase differences/time of arrival is well known to the art. For example, Yamano et al. (US 2010/0019950 A1) describes is determined by an azimuth between a target and each antenna, an arranged position of each antenna, and frequency of a reception signal. Based on this time difference (or phase difference), an azimuth for the target can be detected. 
        
        
        8 This relation between both of the references highly suggests an expectation of success. 
        
        9 This relation between both of the references highly suggests an expectation of success. 
        
        10 This relation between both of the references highly suggests an expectation of success. 
        
        11 This relation between both of the references highly suggests an expectation of success. 
        
        12 Examiner’s Note: Using digital beam forming to determine azimuth is well known to one skilled in the art. For example, Forstner et a. (US 2013/0088484 A1) describes that The phase mono pulse azimuth detection method utilizes two or more receiving antennas to determine the angular position of an object by calculating the phase different between signals received at each antenna. To distinguish between objects that are at a same distance, but at different angular positions relative to the radar system, digital beam forming (DBF) may be used to generate a radar signal that extends over a small angle (paragraph 2).
        
        13 This relation between both of the references highly suggests an expectation of success. 
        
        14 This relation between both of the references highly suggests an expectation of success. 
        
        15 The specification of the instant application describes that a subsystem is part of the detection system that can be implemented in hardware/software. Figure 4 of Lombardini (‘929) shows various blocks which represents subsystems of the overall detection system. 
        16  Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps. 
        
        17 The examiner interprets that amplitude, intensity of the reflected signal as the claimed return value.
        18  Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps. 
        
        19 The examiner interprets stepped frequency pulses as being sequential pulses, as stepped frequency pulses are sent sequentially one after another in the RF signal transmitted.
        20 This relation between both of the references highly suggests an expectation of success. 
        
        21 This relation between both of the references highly suggests an expectation of success. 
        
        22 This relation between both of the references highly suggests an expectation of success. 
        
        23 This relation between both of the references highly suggests an expectation of success. 
        
        24 This relation between both of the references highly suggests an expectation of success. 
        
        25 This relation between both of the references highly suggests an expectation of success. 
        
        26 Moving target indicator detects motion of target using threshold setting.
        27 This relation between both of the references highly suggests an expectation of success. 
        
        28 This relation between both of the references highly suggests an expectation of success. 
        
        29 Detecting or identifying motion events by radar system is well to one skilled in the art. For example, Valo et al. (US 2009/0184865 A1) describes identifying other vehicles, such as cars or planes, for finding buried mines, or for finding missing persons, such as persons buried in avalanches (paragraph 38).
        
        30 This relation between both of the references highly suggests an expectation of success. 
        
        31 Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps
        
        32 Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps
        
        33 The examiner interprets that amplitude, intensity of the reflected signal as the claimed return value.
        34 Lombardini (‘929) discloses transmitting radio chirps, therefore the detection subsystem also received reflected chirps and analyzes each of the multiple reflected chirps
        
        35 The examiner interprets stepped frequency pulses as being sequential pulses, as stepped frequency pulses are sent sequentially one after another in the transmitted RF signal.
        36 Paragraph 88 Sentelle et al. (‘167) discloses RF stepped-frequency pulse as shown above.
        37 This relation between both of the references highly suggests an expectation of success. 
        
        38 This relation between both of the references highly suggests an expectation of success. 
        
        39 This relation between both of the references highly suggests an expectation of success.